DETAILED ACTION
This Office Action is in response to the application 17/421,380 filed on 02/17/2022.
In the remarks, claims 1, 2, 4, 6, 7, 9 and 12 have been amended; claims 14 and 15 are new claims; claims 3, 8, 10-11 and 13 have been cancelled; claims 1, 9 and 12 are independent claims. Claims 1-2, 4-7, 9, 12 and 14-15 have been examined and are pending in this application.
Applicant's arguments have been fully considered and they are persuasive. Therefore, the claim objections have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2, 4-7, 9, 12 and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a data management device includes an insertion position determiner to determine an insertion position of dummy data to be inserted into transmission target data, a dummy data inserter to insert the dummy data in the insertion position of the transmission target data to create dummy-inserted data, an insertion position encryptor to encrypt data indicating the insertion position with a public key (PUBa) to create insertion-position-encrypted data; and a deliverer to deliver the dummy-inserted data and the insertion-position-encrypted data.

With examiner’s thorough search, the closest prior art is Somiya, JP 2002023624 (Please see Wipo translated).

Somiya discloses as: PROBLEM TO BE SOLVED: To solve the problem that it is difficult to cut out the blocks from a cryptogram since block lengths are unfixed, and that repetition hardly appears in the cryptogram even though repetition exists in the plain text since a random number is added to each block. | SOLUTION: A plain text is transmitted by making it into plural lengths of blocks using a secret block key, putting random numbers at prescribed positions of the blocks, and then ciphering them, and the cryptograph is deciphered by dividing it into blocks using a common block key, and eliminating the random numbers from the blocks so as to obtain the plain text on a receiver side. 

However, none of Somiya teaches or suggests, particularly: “A data management device comprising: a transmission target data creator to create transmission target data expressed in rows and columns, based on sensed data that is continuously collected from a sensor and associated with a collection time of a day; an insertion position determiner to determine an insertion position of dummy data to be inserted into the transmission target data to prevent guessing of the dummy data based on a difference of column data; a dummy data inserter to insert the dummy data in the insertion position of the transmission target data to create dummy-inserted data; an insertion position encryptor to encrypt data indicating the insertion position of the dummy data with a public key to create insertion-position-encrypted data; and a transmitter to transmit the dummy-inserted data and the insertion-position- encrypted data, wherein the transmission target data include time series data associated with the collection time in each row, and the insertion position determiner determines the insertion position for the dummy data so that a number of the rows of the time series data increases.” The same reasoning applies to independent claims 9 and 12.
Therefore, the claims are allowable over the cited prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610.  The examiner can normally be reached on Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONAS A BAYOU/Primary Examiner, Art Unit 2434                                                                                                                                                                                                        03/03/2022